Exhibit 10.31

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is entered into as of the 7th day of November,
2007, by and between XELR8, Inc., a Colorado corporation (“XELR8”), with a
principal place of business of 480 S. Holly Street, Denver, Colorado 80246, and
Acceleration Sports Institute, a South Carolina corporation (“ASI”), with a
principal place of business of 1650 Skylyn Drive, Suite 100, Spartanburg SC,
29307.

 

RECITALS

 

A.       XELR8 is engaged in the distribution and sale of dietary supplements,
vitamins and nutritional supplement products.

 

B.        ASI is an elite athletic training center that promotes nutrition,
training, and nutritional supplementation to its clients.

 

C.        ASI desires to promote the entire line of XELR8 products and be
supported with marketing, training, educational, and sales materials and
services, and XELR8 desires to be the exclusive provider of nutritional
supplements to ASI for their clients and various facilities.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
undertakings set forth below, and in reliance on the recitals set forth above,
the parties agree as follows:

 

1.         During the term of this Agreement, ASI agrees to distribute XELR8’s
dietary supplements, vitamins and nutritional supplement products (the “XELR8
Products”), and ASI agrees that it shall not distribute dietary supplements,
vitamins or nutritional supplements other than the XELR8 Products. From time to
time, XELR8 and ASI shall separately agree as to the specifications, prices and
other terms and conditions of the particular XELR8 Products to be sold by ASI.
XELR8 agrees to provide ASI with marketing, training, educational, and sales
materials and services in connection with the XELR8 Products.

 

2.         Nothing in this Agreement shall be deemed to restrict in any manner
XELR8 from selling the XELR8 Products to any other training centers or any
distribution/sales system it so chooses.

 

3.         This Agreement shall commence on the date hereof and shall continue
for one year. Thereafter, this Agreement shall renew automatically for
successive one-year periods until terminated by either party upon 60 days prior
written notice.

 

4.         Each party hereto represents and warrants that it has the authority
to execute this Agreement.

 

5.         The parties agree that ASI is an independent contractor in the
performance of this Agreement. Nothing in this Agreement shall be construed to
create a joint venture, partnership or agency, and neither party is the
representative or agent of the other. Nothing in this

 

--------------------------------------------------------------------------------


 

Agreement is intended to, nor shall be construed to violate any statutes, rules
or regulations of any jurisdiction pertaining to anti-trust or anti-competition.

 

6.         This Agreement embodies the entire understanding of the parties with
respect to the subject matter of this Agreement.

 

7.         In the event that any of the provisions or portions thereof of this
Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions or
portions hereof will not be affected thereby.

 

8.         This Agreement may not be amended except in a writing signed by both
parties.

 

9.         This Agreement will be governed by and construed in accordance with
the laws of the State of Colorado, without regard to its conflict of laws
principles.

 

10.       Any dispute relating to this Agreement, or to the breach of this
Agreement arising between XELR8 and ASI, shall be settled by arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association (“AAA”) before a single arbitrator, which arbitration may be
initiated by any party hereto by written notice to the other of such party’s
desire to arbitrate the dispute. The arbitration proceedings shall take place in
Denver, Colorado, and shall be administered by the AAA. Any arbitration under
this Agreement shall be governed by Colorado’s Uniform Arbitration Act of 1975,
C.R.S.§ 13-22-201 et seq. as amended.

 

IN WITNESS WHEREOF, XELR8 and ASI have executed this Agreement as of the date
first above written.

 

XELR8, INC.

Acceleration Sports Institute

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Pougnet

 

By:

/s/ Daren Cady

 

 

John D. Pougnet

 

Darren Cady

 

Its:

CEO/CFO

Its:

President

 

 

 

 

 

 

 

--------------------------------------------------------------------------------